Title: To James Madison from an Unidentified Correspondent, 28 May 1801
From: 
To: Madison, James


Sir.Brownlow May 28h. 1801.
I hope to be pardoned for the liberty I now take in addressing you, when I declare that I am prompted thereto solely by a wish to See our country prosperous & happy. And however chimerical, at first view, the project may appear, which I am about to submit to your consideration; yet I am persuaded, that upon reflection, there is a possibility of its meeting with your approbation—I therefore am encouraged to proceed.
It has long been the wish of the friends of our agricultural & commercial interests, that the United States should possess a Port or Depot of their own, in the West Indies, for the numerous & valuable productions of our Country—Whereby we might avoid, in some measure, the vexations incident to Commerce & Navigation in that part of the world. At the present time, this must be the more desireable, as the recent conquest of the Neutral Islands, by Great Britain, will certainly have a tendendency [sic]to embarrass still more, that branch of our trade, which has already too long been carried on, under almost every possible disadvantage.
But where, & in what manner, shall we accomplish the object of our wishes?
It appears, Sir, that there is a small Island in the West Indies, most happily situated for the purpose above mentioned, and which may, in all probability, be obtained by the most easy, fair & honorable means. That is to say—by purchase. Or perhaps, under present circumstances, even by being asked for. It is one of the virgin Islands, known by the name of Bouriqueen, or Crab-Island—and of which, a celibrated writer, gives the following discription. “This Island is from eight to ten leagues in circumference, has a considerable number of hills; but they are neither barren, steep, nor very high. The soil of the plains & valies, which run between them, seems to be very fruitful; and is watered by a number of springs, the water of which is said to be excellent. Nature at the same time that she has denied it a harbour, has made it amends by a multitude of the finest bays that can be conceived. At every step some remains of plantations, rows of orange & lemon trees, are still found; and which make it evident that the Spaniards of Porto-Rico, who are not more than five or six leagues distant, had formerly setled there.” Spanish policy it seems, still keeps this promising Island without inhabitants—on account of which, the Writer above alluded to, censures them severely. “Too Idle” says he, “to prosecute cultivation, too Suspicious to admit industrious neighbours, they condemn Crab-Island to eternal solitude; they will neither inhabit it themselves, nor suffer any other Nation to inhabit it.” But it is more than probable that a change of circumstances, may produce a change of maxims & measures with the Spaniards: and that, as the British are now in possession of the adjacent Islands of St. Thomas’s & Santa Cruz, they will soon, in all probability, extend their views to Crab-Island also, and perhaps take possession of it by force. These considerations may possibly incline the court of Madrid, the more readily, to cede it to the United States, on reasonable terms—choosing, no doubt, to have a friendly power as a neighbour, in preference to a formidable & hostile Nation.
It appears that the Island of Santa Cruz (which is four times as large as Crab-Island) after having been long neglected by France & become destitute of inhabitants, was, in the year 1733. Sold to Denmark, for the moderate Sum of 738,000. livres—Something more than 30,000. pounds Sterling. A sum which is by no means equal to the cost of one of our Frigates. If Crab-Island could be obtained, even at the same price, the money, would certainly (in the estimation of every just and reasonable man) be applied to a much more useful & salutary purpose, than it would be was it vested in “floating batteries & Wooden walls,” the opinion of inflated Ambition, to the contrary notwithstanding. Besides—The Island might be parcelled out to individuals, so as to return to the Treasury, every farthing of the Original purchase money.
But I forbear to make any further remarks on the advantages which would result to the public from a possession of this kind, as I have already perhaps gone too far. An obscure individual cannot with propriety press his opinions on Administration—Nor could any thing have induced me to say thus much in my own proper character. The signature below, is fictitious. I have assumed it, merely to free myself from that restraint, which otherwise must have Oppressed or Silenced me. I wish too, by this harmless device, to satisfy you, that I am not fishing for favour or patronage—that, should the Island actually be purchased & even christened Barratoria, I do not calculate upon the honor of ever becoming Governor Sancho. To which let me add, that I am not engaged in any kind of nautical or commercial pursuits; but that I am really & truly, with the greatest respect Sir Your Most Obedient Hbe. Servt.
James T. Browne
 

   
   RC (DLC).



   
   As part of the British offensive against the League of Armed Neutrality early in 1801, naval forces under Admiral Sir John Thomas Duckworth seized the Danish and Swedish holdings in the West Indies on 22 Mar. (The Annual Register, or a View of the History, Politics, and Literature for the Year 1801 [London, 1802], p. 114).


